Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 4, 2019

                                     No. 04-19-00751-CV

                                IN RE K.J.C., JR. AND J.S.M.

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-02668
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
      Appellant’s first motion for an extension of time to file the appellant’s brief is granted.
We order appellant’s counsel, Joe Bohac, to file the appellant’s brief by December 17, 2019.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of December, 2019.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court